Exhibit 99.1 Greetings from Apple REIT Ten, Inc. Our team remains focused on providing our shareholders dividend income while growing their investment over the long term through the acquisition, ownership and operation of income-producing real estate. As of the printing of this report, gross proceeds raised for the Company through our best-efforts offering totaled $769 million and our portfolio included 34 Marriott®- and Hilton®-branded hotels with 4,367 guestrooms, strategically diversified across 15 states. In March of 2013, Apple REIT Ten acquired three hotels, including a combination-style property that strategically provides travelers two hotel brands in one location, a 98-room Hampton Inn & Suites® and a 77- room Home2 Suites by Hilton®. These adjoining hotels are located in Huntsville, AL, in the heart of Cummings Research Park and minutes from the U.S. Space and Rocket Center. In addition, the Company acquired a 310-room full-service Marriott® that is conveniently located adjacent to the Fair Oaks Mall in Fairfax, VA. The Company currently has four additional hotels under contract for purchase and our acquisition team continues to work to identify additional strategic real estate opportunities. For the three-month period ending March 31, 2013, our hotels reported an average occupancy of 67 percent, an average daily rate (ADR) of $114 and revenue per available room (RevPAR) of $77 for the period owned by the Company. The Company achieved modified funds from operations (MFFO) of $8.7 million, or $0.13 per share during the first quarter of this year. Generally, we have been pleased with performance across our portfolio of hotels during this initial stage of ownership and we anticipate operations will improve as our hotels continue to ramp up and economic conditions strengthen across our markets. As our period of ownership lengthens, year-over-year comparisons will become more meaningful. Apple REIT Ten paid its shareholders $0.21 per share in distributions during the first quarter of this year. The current annualized distribution rate is $0.825 per share. The Company closely monitors our annualized distribution rate, taking into account varying economic cycles and capital improvements, as well as current and projected hotel performance, and may make adjustments as needed, based on available cash resources. Due to the timing of acquisitions and fundraising, a portion of your 2013 distribution will be treated as a return of capital for tax purposes. In an effort to minimize overall risk, we have purposefully structured Apple REIT Ten with minimal debt on our assets, acquired a diversified portfolio of well-branded hotels, and partnered with some of the best hospitality professionals in the industry. I believe we are well positioned to benefit from continued improvements in market conditions. As always, thank you for your investment. Sincerely, Glade M. Knight, Chairman and Chief Executive Officer Statement of Operations (Unaudited) (In thousands except statistical data) Three months ended March 31, 2013 Three months ended March 31, 2012 REVENUES Room revenue $ $ Other revenue Total revenue $ $ EXPENSES Direct operating expense $ $ Other hotel operating expenses General and administrative Depreciation Acquisition-related costs Interest expense, net Total expenses $ $ NET INCOME Net income $ $ Net income per share $ $ MODIFIED FUNDS FROM OPERATIONS (A) Net income $ $ Depreciation of real estate owned Funds from operations (FFO) $ $ Acquisition-related costs Modified funds from operations (MFFO) $ $ FFO per share $ $ MFFO per share $ $ WEIGHTED-AVERAGE SHARES OUTSTANDING OPERATING STATISTICS Occupancy 67
